               Case 19-30720-lkg        Doc 18       Filed 08/02/19    Page 1 of 9




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

_____________________________________________________________________________

       In re: Marc & Kelly Clark                      Case No. 19-30720

                      Debtors                         Chapter No. 7

                                          Judge Laura K. Grandy
______________________________________________________________________________

     SUPPLEMENTAL MEMORANDUM TO THE ITEMIZED FEE STATEMENT

       Attorney Mark T. Lavery, counsel for Ronald Buch in his capacity as a Partner of UpRight

Law, respectfully submits this Supplemental Memorandum to the Itemized Fee Statement relating

to the representation of Debtors Marc J. Clark and Kelly Jo Clark. Counsel respectfully submits

that the fee charged in this Chapter 7 case was reasonable. In addition to the Itemized Fee

Statement, Counsel has included this Memorandum for the Court’s consideration.

1.     The Court has ordered production of an Itemized Fee Statement relating to the

       representation of the Debtors Marc J. Clark and Kelly Jo Clark. That Itemized Fee

       Statement is attached hereto as Exhibit A to the Certification of Ryan Galloway in Support

       of Itemization of Fees. As reflected in Exhibit A, on an hourly basis, the firm provided

       over $2,500 of services to the Debtors – approximately $800 more than the Debtors were

       charged for their representation in this Chapter 7 matter.     Moreover, Counsel notes that

       the 341 hearing has not occurred in this case yet, such that UpRight Law, through Mr.

       Buch, will devote additional time to this matter that is not yet reflected in this Itemized Fee

       Statement.




                                                 1
              Case 19-30720-lkg       Doc 18       Filed 08/02/19   Page 2 of 9




2.   UpRight Law did not charge the Debtors for the amount reflected in the Itemized Fee

     Statement. As is true for many consumer bankruptcy engagements, the representation in

     this case involved a flat fee. (See Exhibit B at 2). Flat fee representations are common in

     consumer bankruptcy. See In re Gage, 394 B.R. 184, 189 (Bankr. N.D. Ill. 2008) (noting,

     albeit in the Chapter 13 context, that increasing numbers of the consumer bankruptcy bar

     have opted for flat fee agreements). Under the terms of the retainer agreement, the Debtors

     agreed to pay a flat fee of $1,775. Given the amount of time spent on this matter, they

     were beneficiaries of this flat fee arrangement.

3.   Counsel nevertheless understands that the Court’s request for an Itemized Fee Statement

     arises in the context of the Court having concern about the reasonableness of the $1,775

     flat attorney fee charged in this Chapter 7 case.

4.   To the extent that the Court’s view is informed by the Seventh Circuit’s decision Matter of

     Geraci, 138 F.3d 314, 317 (7th Cir. 1998), which found an $800 Chapter 7 fee to be

     reasonable, the undersigned counsel respectfully suggests that, in 2019, $800 does not

     represent the upper limit of what a debtor’s firm reasonably can charge in a Chapter 7 case.

     The Seventh Circuit has held that it is an abuse of discretion to determine reasonableness

     of fees based on a ten-year old base fee. Matter of Kindhart, 160 F.3d 1176, 1179 (7th Cir.

     1998).

5.   Undersigned counsel respectfully submits that an $800 base fee is not a reasonable base

     fee for a Chapter 7 of this nature, given that the Geraci decision is now more than two

     decades old, given that inflation has substantially increased the cost of goods and services

     since that time, and given that the costs and burdens associated with preparing and filing

     bankruptcy petitions has significantly increased since 1998 due to the intervening




                                               2
                   Case 19-30720-lkg            Doc 18         Filed 08/02/19       Page 3 of 9




         enactment of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

         (“BAPCPA”).

6.       In that regard, undersigned counsel notes that the impact of inflation has manifested itself

         within the judicial system over the past few decades. For example, based on available data,

         the filing fees associated with Chapter 7 bankruptcies have risen from $145 in 1994, to

         $209 in 2003, and now sit at $335. See FINAL REPORT                      OF THE    ABI COMMISSION          ON

         CONSUMER BANKRUPTCY (2017-2019), Sec. § 5.01 at 199. Over that time period, filing

         fees have increased 131%.1 Similarly, judicial salaries have increased significantly. In

         1998, the salary for a U.S. District Court judge was $136,700. In 2019, U.S. District Court

         judges make $210,900. See www.uscourts.gov/judges-judgeships/judicial-compensation.

         Undersigned counsel does not raise these statistics to suggest that these increases are

         unreasonable. Rather, these statistics serve as comparative data points for recognizing that

         inflation has resulted in cost increases within the judicial system.

    7.   But inflation is not the only factor impacting the costs of consumer bankruptcy legal

         services since 1998. In 2005, Congress enacted BAPCPA. When Congress did so, it was

         well aware of the likelihood that this legislation would increase the cost of providing

         consumer bankruptcy services, and that those costs would likely be borne by consumers.

         As reflected in the legislative history of BAPCPA, the American Bar Association predicted




1
 The ABI Commission’s Report does not contain information on the exact amount of filing fees in 1998, the data
points available (which included 1994 and 2003) illustrate that filing fees have increased significantly over this time
period.


                                                           3
              Case 19-30720-lkg        Doc 18       Filed 08/02/19    Page 4 of 9




      that BAPCPA would increase attorney’s fees in consumer bankruptcy cases in an amount

      up to $500. See H.R. REP. 109-31(I), H.R. REP. 109-31(I) (2005) at 116.

8.    This American Bar Association’s prediction quickly proved to be correct. According to

      the Unites States Government Accountability Office, between 2005 and 2007 alone,

      “Consumers filing for bankruptcy pa[id] higher legal and filing fees since the Bankruptcy

      Reform Act went into effect. Based on a random sample of bankruptcy files, GAO

      estimated that the average attorney fee for a Chapter 7 case increased from $712 in

      February-March 2005 to $1,078 in February-March 2007.” See U.S. Government

      Accountability Office report to Congress, “BANKRUPTCY REFORM, Dollar Costs

      Associated with the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005”.

      Thus, in a two-year period alone during the middle of last decade, BAPCPA quickly

      increased the average cost of Chapter 7 bankruptcy attorney fees by over 50%.

9.    The Seventh Circuit has recognized that presumptively reasonable fees should be adjusted

      periodically. See In re Kindhart, 167 F.3d 1158, 1160 (7th Cir.1999)). Yet, it appears that

      there has been no adjustment to the presumptively reasonable fee for Chapter 7 cases by

      court order or court opinion in the Southern District of Illinois since the Kindhart decision

      over twenty years ago. Undersigned Counsel could find no reported cases dealing with the

      reasonableness of fees in a Chapter 7 consumer bankruptcy from the Southern District of

      Illinois since 1997.

10.   In sharp contrast, rates for Chapter 13 bankruptcies in the Southern District of Illinois have

      undergone review since the late 1990s. The current flat fee for a Chapter 13 bankruptcy is

      $4,500 for a non-business bankruptcy in the Southern District of Illinois. See Southern

      District of Illinois Chapter 13 Procedure Manual at 16. In 1999, the presumptively




                                                4
                  Case 19-30720-lkg            Doc 18         Filed 08/02/19       Page 5 of 9




          reasonable fee in Chapter 13 cases in the Southern District of Illinois was $1,200. In re

          Kindhart, 167 F.3d 1158, 1160 (7th Cir. 1999). Accordingly, Chapter 13 fees in the

          Southern District of Illinois have increased by 375% since 1999.

    11.   Applying the same percentage increase to the $800 presumptive reasonable fee in 1998 for

          Chapter 7 cases (as set forth in Geraci) would result in a presumptively reasonable fee of

          $3,000. Such a rate would be commensurate with the presumptively reasonable rate of

          $2,500 last identified for Chapter 7 cases in the Central District of Illinois, effective 2010.

          See https://www.ilcb.uscourts.gov/sites/ilcb/files/Peoria%20Order.pdf.2

    12.   Counsel respectfully submits that there should not be asymmetrical increases allowed

          between Chapter 7 and Chapter 13 cases. There is significant public commentary on the

          so-called problem of certain attorneys “steering” their Chapter 13 bankruptcies, rather than

          Chapter 7 bankruptcies, when it is against the interests of the client. See, e.g., “No Money

          Down” Bankruptcy, Pamela Foohey, Robert M. Lawless, Katherine Porter, & Deborah

          Thorne, 90 S. Cal. L. Rev. 1055, 1055 (2017) (“Because they must pay their attorneys,

          many consumers will file Chapter 13 to finance their access to the law, rather than because

          they prefer the law of Chapter 13 over Chapter 7.”)

    13.   Although there are certainly cases when a client’s interests are best served by filing a

          Chapter 13 bankruptcy, Chapter 7 bankruptcies often better suit the interests of debtors.

          See id. (explaining that the average cost of a Chapter 7 bankruptcy is approximately one-

          third of the cost of a Chapter 13; that almost all Chapter 7 bankruptcies end with the debtor

          receiving a discharge of debts, while only approximately one-third of Chapter 13 cases end

          in discharge; and that Chapter 7 bankruptcies result in a “quick discharge,” while Chapter


2
 The U.S. Bankruptcy Court for the Central District of Illinois no longer sets a presumptively reasonable for cases.
But $2,500 was the last Chapter 7 fee that was set in 2009 (made effective 2010).


                                                          5
              Case 19-30720-lkg        Doc 18       Filed 08/02/19    Page 6 of 9




      13 requires debtors to complete a three-to-five year payment plan).           Unfortunately,

      academic studies have revealed that “chapter choice is powerfully shaped by when debtors

      must pay their attorneys and how attorneys can receive payments.”) Id. at 1058.

14.   Allowing attorneys to charge $4,500 for a Chapter 13 bankruptcy, while not allowing

      commensurate percentage increases in Chapter 7 cases has the potential to exacerbate these

      tendencies among certain practitioners. It would be anomalous and problematic to allow

      this.

15.   Courts from other parts of the country that have more recently examined fees in Chapter 7

      cases have held that fees above $1,775 were reasonable. For example, a bankruptcy court

      in Utah recently held that a fee of $2,007 was reasonable for a Chapter 7 case. In re Hazlett,

      No. BR 16-30360, 2019 WL 1567751, at *11 (Bankr. D. Utah Apr. 10, 2019). The Hazlett

      case was a no-asset case that was straight-forward and a discharge was entered in less than

      four months. See In Re Hazlett, 2:16-bk-30360 (D. Utah). Other cases that have found

      Chapter 7 fees above $1,775 to be reasonable include: Re Jordana Ndon, No. 18-10333,

      2018 WL 6839745, at *1 (Bankr. D. Del. Nov. 8, 2018) (fee of $2,525 was reasonable for

      a Chapter 7 bankruptcy); In re Chin Kim, No. 10-77169-AST, 2012 WL 3907490, at *5

      (Bankr. E.D.N.Y. Sept. 6, 2012) and In re Tosif, No. 12-71932-AST, 2012 WL 4832335,

      at *5 (Bankr. E.D.N.Y. Oct. 10, 2012) ($3,000 and $2,500 were reasonable fees for Chapter

      7 cases); In re Dorn, 443 B.R. 555, 556 (Bankr. M.D. Fla. 2011) (fee of $3,450 was




                                                6
               Case 19-30720-lkg       Doc 18       Filed 08/02/19   Page 7 of 9




      reasonable for a no-asset Chapter 7); In re Datta, No. 8-08-72740-AST, 2009 WL 1941974,

      at *8 (Bankr. E.D.N.Y. July 2, 2009)(fee of $1,800 was reasonable).

16.   To the extent that the Court’s views on reasonableness are informed by relative

      comparisons to those fees charged by other firms in this District that have charged less than

      $1775 in Chapter 7 cases, Counsel respectfully submits that the court should evaluate what

      a presumptively reasonable rate in Chapter 7 for the Southern District of Illinois, as

      contemplated by In re Kindhart, 160 F.3d 1176, 1179 (7th Cir. 1998), rather than to engage

      in relative comparisons. To the extent that the Court deems relative comparisons to be

      relevant and appropriate, Debtors’ Counsel is a highly experienced bankruptcy practitioner

      with 27 years of consumer bankruptcy experience. With respect to UpRight Law, the firm

      provides services that go beyond those typically provided by consumer bankruptcy firms

      in the Southern District of Illinois. This includes, inter alia, the ability to initiate the

      process of obtaining bankruptcy representation remotely, without having to travel great

      distances; the offering of installment plans for fee payments (which results in added

      administrative burden and expense to the firm); and extended hours of client service that

      go beyond the traditional business hours associated with most consumer bankruptcy firms

      in this area.

17.   Undersigned counsel hopes that between the Itemized Fee Statement, and the authorities

      and analysis contained in this Memorandum, will provide the Court with assurance that the

      $1,775 charged to the Debtors in this case is reasonable.




                                                7
Case 19-30720-lkg   Doc 18       Filed 08/02/19       Page 8 of 9




                         Respectfully submitted,
                         Counsel for Ronald A. Buch of UpRight Law


                                 /s/ Mark T. Lavery

                                   Mark T. Lavery
                                   UpRight Law
                                   79 W. Monroe, 10th Floor
                                   Chicago, IL 60603
                                   312-792-9533
                                   mlavery@uprightlaw.com




                             8
               Case 19-30720-lkg       Doc 18       Filed 08/02/19   Page 9 of 9




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served upon all counsel of

record via CM/ECF filing system and to debtor listed below via regular first-class mail, proper

prepaid postage and deposited at U.S. mailbox in Belleville, Illinois on or about August 2, 2019:

Marc & Kelly Clark
28944 Cherokee Lane
Jerseyville, IL 62052


                                                     /s/ Mark T. Lavery

                                                     Mark T. Lavery
                                                     UpRight Law
                                                     79 W. Monroe, 10th Floor
                                                     Chicago, IL 60603
                                                     312-792-9533
                                                     mlavery@uprightlaw.com




                                                9
